Title: John Adams to Abigail Adams, 26 June 1783
From: Adams, John
To: Adams, Abigail



My dearest Frind
Paris June 26. 1783

No Letters from you Since last December. Write by the Way of England Holland, France Spain all the Winds of Heaven. You may desire Mr. Storer to inclose your Letters to the Care of his Connections in London. Letters come now by that Way very well.
I know not when I shall see you. I begin to fear it will not be, till next year. Yet I am in constant hopes every Moment of receiving from Congress my Quietus. If it comes I shall embark in September, October or November. But whether from France, Holland or England I know not. The Uncertainty in which We are left is cruel. We have no Information of the sentiments of Congress upon the Peace, nor any Intimation of their Pleasure for the future.
My dear Daughter and my brave Boys, what would I give to see them and how much more their Mamma. John is translating Suetonius and Virgil into French at the Hague. He says very gravely it is more convenient to him to turn them into French than English. This is not pleasing to me, who still love the English Language better than the French.
We dont yet know whether you are angry with Us for making Peace, or what you think of Us.

Yours forever
J.A

